Citation Nr: 0811191	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-22 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In August 2007, the veteran filed informal claims of service 
connection for hearing loss, tinnitus, and diabetes.  The RO 
acknowledged the claims by issuing a notice letter in October 
2007.  As these issues have not been developed for appellate 
review, they are referred to the agency of original 
jurisdiction for appropriate further action.

REMAND

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

The veteran contends that he has a disability manifested by 
low back pain that is the result of injuries that occurred 
during active military service.  Specifically, the veteran 
asserts that he hurt his back lifting eighty-pound chain bags 
while serving aboard the USS Oriskany.  He states that he had 
to lift the bags daily over the period of several months.  
The veteran maintains that his current back pain is related 
to those in-service back injuries.  Thus, he believes that 
service connection is warranted.

A review of the veteran's service medical and personnel 
records is negative for references to the veteran's alleged 
back injuries.  There are also no documented complaints of, 
or treatment for, low back pain or a low back disability.  
The July 1975 separation examination was normal regarding the 
spine.

Despite the absence of direct evidence of the in-service 
injuries in the records, the veteran is competent to report 
factual matters of which he had first hand knowledge, such as 
the lifting of heavy bags.  See Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Moreover, the veteran can attest to 
symptoms that are capable of lay observation, such as back 
pain.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  The veteran's recollection of the in-service back 
injuries is supported by a June 2005 statement from B.T., a 
fellow service member who stated that he was also aboard the 
USS Oriskany.  B.T. stated that all plane captains, such as 
the veteran, routinely carried eighty-pound chain bags on 
their backs, which he believed caused damaged to their backs.  
Neither the veteran, nor B.T., is competent to provide a 
probative opinion on a medical matter such as the 
relationship between any current back pain and carrying 
eighty-pound chain bags in the past.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992)).  However, based on their 
statements, the Board finds it likely that the veteran 
carried eighty-pound chain bags and experienced back pain 
while performing those duties.

The veteran states that he received treatment for back pain 
at the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, 
in October 1975.  Post-service medical records do not contain 
such documentation, but they do reveal that the veteran has 
sought intermittent treatment for various medical conditions 
through the Oklahoma City VAMC since July 1980.  Since 
approximately 1999, the veteran has received regular 
treatment at the facility.  The records indicate that the 
veteran was first prescribed pain medication for arthritis in 
June 1999, but the joints involved were not evident.  In June 
2001, the veteran first complained of low back pain.  A June 
2001 x-ray report showed degenerative disc disease at L4.  In 
February 2002, the veteran was seen for low back pain after 
he experienced a fall over a tree limb.  X-rays at that time 
reflected degenerative disc disease and facet joint 
arthropathy at L4-5 and L5-S1.  The records document 
continued treatment for low back pain subsequent to 2002.  
Thus, current low back disability is shown by the competent 
medical evidence.

VA must provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the third element sets a low threshold 
when assessing the need for a medical examination.  When an 
in-service injury and a current disability have been 
established, the evidence need only "indicate" that there 
"may" be a nexus between the two for an examination to be 
warranted.  McLendon, 20 Vet. App. at 83.  In the veteran's 
case, he has submitted statements that he has experienced low 
back pain ever since military service.  To the same effect, 
the veteran also submitted statements from his mother and 
sister indicating a long history of back pain.  Given this 
indication that there may be a nexus between the veteran's 
current symptom of low back pain and his military service, 
the Board finds that an examination is warranted.

Accordingly, the veteran should be scheduled for a VA 
examination in order to determine the nature and etiology of 
any identified low back disability, such as arthritis and 
degenerative disc disease of the lumbar spine.  A medical 
opinion should also be requested to determine whether the 
veteran has a low back disability that is related to his 
active military service, including the carrying of eighty-
pound chain bags.

The Board finds that a remand is also necessary for further 
development of the claims of service connection for 
hypertension and coronary artery disease.

A review of the claims file reveals that the veteran was 
never provided adequate notice of the information and 
evidence needed to substantiate the claims.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In October 2003, the 
veteran was sent a VCAA letter by which notification was 
provided regarding a claim of service connection on a direct 
basis.  However, in addition to service connection on a 
direct basis, the veteran primarily contends that service 
connection is warranted for hypertension and coronary artery 
disease on a secondary basis.

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The veteran asserts that he has hypertension as the result of 
post-traumatic stress disorder (PTSD).  The veteran also 
asserts that he has coronary artery disease as the result of 
either PTSD or hypertension.  Because the veteran was not 
properly notified of how to substantiate a secondary service 
connection claim, a remand is necessary for issuance of a 
corrective VCAA letter.

The RO primarily denied the veteran's secondary service 
connection claims in the first instance because, at that 
time, the veteran had not been awarded service connection for 
any disability.  Under that rationale, he was appropriately 
not afforded a medical examination in connection with the two 
claims.  However, the Board notes that the veteran was 
awarded service connection for PTSD, which 


occurred in July 2007, during the pendency of the appeal.  On 
remand, because the veteran is now service connected for 
PTSD, he should be scheduled for a VA examination in order to 
determine whether he has hypertension or coronary artery 
disease that was caused, or made worse, by his service-
connected PTSD.

It appears that the veteran continues to receive regular 
treatment at the Oklahoma City VAMC.  Updated treatment 
records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran.  The letter should notify the 
veteran of the information and evidence 
necessary to substantiate claims of 
service connection for hypertension, 
coronary artery disease, and a low back 
disability.  Notice regarding secondary 
service connection must be included.  The 
veteran must be told to provide any 
evidence in his possession that pertains 
to his claims.  The letter should also 
contain notice of the manner in which 
both disability ratings and effective 
dates are assigned for awards of 
disability benefits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Obtain the veteran's VA treatment 
records prepared since September 2007 and 
associate the records with the claims 
folder.

3.  Schedule the veteran for an 
orthopedic examination and an examination 
with a physician who is qualified to 
address questions relative to the 
relationship between cardiac disabilities 
and psychiatric disorders.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiners 
designated to examine the veteran.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiners must provide the complete 
rationale for any conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.

The examiner who is addressing the 
orthopedic issue should determine the 
current diagnosis of any disability 
manifested by low back pain.  The 
diagnoses of arthritis and degenerative 
should be confirmed.  Based on a thorough 
review of the evidence of record, the 
examiner should provide an opinion as 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the veteran has a current low back 
disability that is related to his period 
of military service, particularly his 
stated in-service back injury (carrying 
eighty-pound chain bags).  The examiner 
should also indicate whether any such 
disability is more likely than not of 
post-service onset.

The second examiner should determine the 
current diagnoses of all cardiac 
disabilities and confirm that the veteran 
has hypertension and coronary artery 
disease.  Based on a thorough review of 
the evidence of record, the examiner 
should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not (probability of 
50 percent or greater) that any cardiac 
disability was caused or aggravated by 
his PTSD.  If it is determined that 
aggravation beyond the natural progress 
of disorders exists, the examiner should 
be asked to identify the baseline level 
of severity of the symptoms prior to 
aggravation and the level of severity of 
symptoms due to service connected 
aggravation.  If no such relationship 
between the veteran's cardiac disability 
and PTSD is found, the examiner should 
opine as to whether any current cardiac 
disability is related to military service 
or any event that occurred therein.  

After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2007).)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  
Consider secondary service connection 
with respect to the hypertension and 
coronary artery disease claims.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
(SSOC) and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


